Citation Nr: 0034058	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-06 421 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gall bladder 
removal as a result of exposure to herbicides.  

2.  Entitlement to service connection for sigmoid colectomy, 
claimed as removal of the colon, as a result of exposure to 
herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition 
and high blood pressure due to exposure to herbicides.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition 
due to exposure to herbicides.



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  Gall bladder removal is unrelated to service.  

2.  Sigmoid colectomy, claimed as removal of the colon, is 
unrelated to service.

3.  Peripheral neuropathy is unrelated to service. 

4.  In May 1994, the RO denied service connection for a skin 
condition, a heart condition and high blood pressure, which 
the veteran claimed were secondary to Agent Orange exposure; 
after the veteran filed a notice disagreement, the RO, in 
July 1994, mailed to the veteran statement of the case; the 
veteran, thereafter, did not file an appeal within a year of 
the date of notification of the adverse decision.

5.  Evidence received since May 1994 pertaining to the 
veteran's claim for service connection for a heart condition 
and high blood pressure is cumulative of evidence before the 
RO in May 1994 and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  Evidence of a skin condition associated with the claims 
file subsequent to the May 1994 rating decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  A skin condition is unrelated to service.


CONCLUSIONS OF LAW

1.  Gall bladder removal was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  

2.  Sigmoid colectomy, claimed as removal of the colon, was 
not incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  

3.  Peripheral neuropathy was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  The evidence received since the May 1994 rating decision, 
which denied service connection for a heart condition and 
high blood pressure is not new and material, and the 
veteran's claim for that benefit may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

5.  The evidence received since the May 1994 rating decision, 
which denied service connection for a skin condition 
resulting from Agent Orange exposure is new and material, and 
the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2000).

6.  A skin condition was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Gall Bladder Removal, Colectomy and Neuropathy

Service connection may be granted for a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A number of disease, including 
hypertension and heart disease, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112; 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection is presumed for a number of diseases, including 
chloracne, arising in veterans who have been determined to 
have been exposed to certain herbicide agents.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.3.07(a)(6); 3.309(e).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See McCartt v. West, 12 Vet. 
App. 164 (1999).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein have been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.  

The Act provides in pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The veteran seeks service connection for a number of 
disorders.  These include gall bladder removal, for sigmoid 
colectomy, claimed as removal of the colon, and peripheral 
neuropathy.  Post-service treatment records document reflect 
that the veteran was hospitalized in January 1993 in 
connection with diverticulitis.  In October 1997 the veteran 
underwent removal of the gall bladder in connection with 
cholecystitis, cholelithiasis, and cholesterolosis.  At that 
time he also underwent a lower anterior colectomy in 
connection with diverticulosis and diverticulitis. Although 
treatment records contain no reference to peripheral 
neuropathy, the veteran claims that he experiences tingling 
in his lower extremities.  

Service medical records contain no reference to any of the 
claimed disorders, and the veteran does not contend that he 
was treated for those disorders in service or that 
symptomatology was present at that time.  With respect to his 
complaints of neuropathy he specifically indicated in a 
February 1999 claim that he had experienced tingling for a 
period of three years.  

Furthermore, none of the disorders associated with the 
veteran's gall bladder removal and colectomy are disorders 
associated with Agent Orange exposure or for which service 
connection may be presumed.  Although service connection is 
presumed for acute or subacte peripheral neuropathy, in order 
for the presumption to apply, the disorder must have become 
manifest to a 10 percent or more within a year of exposure.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, provisions 
creating a presumption of service incurrence for acute and 
subacte peripheral neuropathy in individuals exposed to 
herbicides in service reflect that the term "acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or moths of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 309(e), note 2.  There is no 
diagnosis associated with the veteran's complaints of 
tingling in the extremities, and the Board has before it no 
clinical evidence of such symptoms.  Even assuming, for the 
sake of argument, that the veteran's complaints are 
associated with an underlying disorder, it is clear given the 
veteran's reported history of symptoms dating back only three 
years prior to a claim filed in February 1999, that any 
neuropathy affecting the veteran is not one for which there 
exists a presumption of service incurrence based upon 
exposures to herbicides in Vietnam.  

The disorders for which the veteran seeks service connection, 
thus, do not fall within the list of disorders for which 
service connection is presumed.  The inclusion of certain 
diseases, as opposed to others, within this list reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 
41368-41371 (1996).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases, including any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  61 Fed.Reg. 41442-41449 
(1996).

Although the veteran maintains that his disorders are the 
result of Agent Orange Exposure, he has not related a history 
of observable symptomatology dating to service, and he is not 
competent to establish an etiological relationship between 
the claimed disorders and exposure to an herbicide in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
That a presumption of service incurrence is not in effect for 
the disorders in question reflects a determination by the 
National Academy of Sciences that a sound basis for positing 
such a relationship does not exists and suggests, absent 
competent evidence to the contrary, that such a relationship 
is lacking.  

The veteran has not been afforded an examination to ascertain 
the nature and etiology of a current disorder in connection 
with his claims.  However, the Board finds in this case, 
given the paucity of competent evidence to substantiate the 
veteran's claim and the underlying conclusions of NAS, that 
there is no reasonable likelihood that examination or other 
additional development would produce evidence helpful to the 
veteran's case.  The Board, therefore, concludes that 
gallbladder removal, for sigmoid colectomy, claimed as 
removal of the colon, and peripheral neuropathy are unrelated 
to service.  Service connection for those disorders, as such, 
is unwarranted.  

B.  Skin Condition, Heart Disorder and High Blood Pressure

In May 1994, the RO denied service connection for a skin 
condition, a heart condition and high blood pressure, which 
the veteran claimed were secondary to Agent Orange exposure.  
After the veteran filed a notice disagreement, the RO, in 
July 1994, mailed to the veteran statement of the case.  The 
veteran, thereafter, did not file an appeal within a year of 
the date of notification of the adverse decision.  The May 
1994 decision, therefore, is final and may not be reopened 
without new and material evidence.  See 38 U.S.C.A. § 5108, 
7105(c), 38 C.F.R. § 20.1103; see Godfrey v. Brown, 7 Vet. 
App. 398, 405 (1995); Moray v. Brown, 5 Vet. App. 211, 213 
(1993).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).

At the time of the May 1994 decision, the RO had before it 
evidence that included treatment records documenting heart 
disease and high blood pressure.  A May 1986 letter noted an 
inferior myocardial infarction, and a July 1990 entry 
documented a history of hypertension.  Service medical 
records, which were before the RO did not contain any 
reference to heart disease or hypertension, there was no 
medical evidence of heart disease or hypertension to service, 
and there was no medical opinion linking the veteran's 
cardiovascular diseases to service.  The veteran did not 
relate a history of symptomatology to service other than to 
assert his belief that his disorders were the result of 
exposure in service to Agent Orange.  In denying service 
connection for the claimed disorders, the RO observed the 
lack of medical evidence linking the veteran's disorders to 
service and the fact that the disorders in question are not 
among those for which a presumption of service incurrence 
exists in veterans exposed to herbicides in service.  

Since the May 1994 decision, additional medical evidence has 
been associated with the claims file.  This evidence contains 
additional diagnoses of a heart disorder, but does not 
contain a medical opinion linking the veteran's disorders to 
exposure to Agent Orange or otherwise suggesting that the 
veteran's disorders are related to service.  The evidence in 
the claims file, therefore, is cumulative of evidence 
previously before the RO.  

In addressing the veteran's claim, the Board has considered 
changes in the law replacing the requirement that the veteran 
submit a well-grounded claim.  The veteran has not asserted 
symptoms associated with his heart disorder or his 
hypertension were present since service and is not competent 
to offer an opinion concerning the possibility of an 
etiological relationship between his disorders and exposure 
to Agent Orange.  There is no reasonable possibility, 
therefore, that further examination would benefit the 
veteran's claim.  To the extent that the legislative changes 
in question are applicable to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection, application of the Act to this case does 
not alter the result.  

As for the veteran's claim for service connection for a skin 
condition, the Board observes that the RO did not have before 
it in May 1994 medical evidence of a skin disorder.  Since 
then, additional medical evidence has been associated with 
the claims file.  This includes a January 1998 entry that 
notes tinea cruris, moles and keratic lesions.  Inasmuch as 
this entry provides medical evidence of a current disability, 
it is not cumulative and is so significant that it must be 
considered in order to fairly adjudicate the merits of the 
veteran's claim.  Therefore, evidence received since May 1994 
is new and material, and the veteran's claim for service 
connection of a skin condition is reopened.  

However, there is no medical evidence linking any of the 
identified skin disorders to service.  The veteran, 
furthermore, has not identified a history of symptomatology 
dating to service.  He has, as with his other claims, simply 
asserted that the disorder in question is etiologically 
related to Agent Orange exposure in service.  

The veteran has not been afforded an examination to identify 
the etiology of any current skin disorder.  However, the 
disorders identified by treatment records are not disorders 
identified by NAS as disorders associated with exposure to 
Agent Orange.  Although service incurrence is presumed for 
chloracne in veterans exposed to Agent Orange, there is no 
medical evidence that the veteran suffers from an acneform 
disease, and the treatment record in question would suggest 
otherwise.  Furthermore, the presumptions applicable to 
veterans exposed to Agent Orange apply, in the case of 
chloracne, only if the disorder is manifest to a degree of 10 
percent or more within a year of the veteran's exposure to an 
herbicide in service. 38 C.F.R. § 3.307(a)(6)(ii).  The 
veteran has not so much as asserted that he suffered from 
acneform eruptions within the year following his separation 
from service.  The Board must conclude that, absent any 
medical opinion linking the disorders to service and absent 
any history asserted by the veteran of symptomatology which 
the veteran is competent to observe and which might suggest 
the disorder had its onset in service, that there is no 
reasonable possibility that examination of the veteran would 
lead to evidence helpful to the veteran's claim.  The Board, 
therefore, is constrained to conclude that the veteran's skin 
condition is not related to service.  Service connection for 
a skin condition, which the veteran maintains is caused by 
Agent Orange exposure, is not warranted.  

C.  Conclusion

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has resolved the issue of whether the new and 
material evidence has been submitted to reopen a claim for 
service connection for a skin condition in a manner that 
differs from the determination by the RO and has addressed on 
the merits the issue of entitlement to service connection for 
a skin condition.  However, the veteran has been provided all 
laws and regulations and appears to have framed his arguments 
in terms of the underlying merits of his claim.  The Board 
finds that, here, too, the veteran has not been prejudiced by 
any difference between the Board's manner of adjudicating the 
veteran's claim and that utilized by the RO.  Id.  



ORDER

Service connection for gall bladder removal is denied. 

Service connection for sigmoid colectomy, claimed as removal 
of the colon is denied.

Service connection for peripheral neuropathy is denied.

A claim to reopen a claim for service connection for a heart 
condition and high blood pressure is denied.  

Service connection for a skin condition is denied.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

